DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manager configured to send/store/add” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “manager configured to send/store/add” and “means for sending/obtaining” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Prasad et al. (US-20160292193).
a.	Referring to claims 1, 5, 13 and 21:
	Regarding claims 1, 5, 13 and 21, Prasad teaches a system, comprising:5 one or more computing devices, comprising one or more processors and associated memory, configured to implement a repository manager, separate from a client device, wherein the repository manager is configured to: store one or more files of a repository using a storage service (Para 29 and 61-63…. storage manager, separate from a client device and configured to stores files to a storage service);10 send, to a client library at the separate client device, a credential permitting access to the one or more files in the storage service, wherein the one or more files are obtained by the client device from the storage service using the credential, wherein local copies of the one or more files are stored in a cache memory at the client device and accessible via a 15 local filesystem mounted at the client device, and wherein one or more new files associated with the repository are generated at the client device (Para 61-65…. sending credential to the client device for permitting access to the storage service wherein the files are generated at the client device and the storage service is an extension storage for the client); and add the one or more new files to the repository, wherein the one or more20 new files are added to the storage service by the client device using the credential (Para 62 and 63…. file added to storage service using the credential).  
a.	Referring to claims 2, 6, 14 and 22:
	Regarding claims 2, 6, 14 and 22, Prasad teaches the system as recited in claim 1, wherein the one or more new files are detected at the client device based at least in part on 
a.	Referring to claims 3, 9, 17 and 25:
	Regarding claims 3, 9, 17 and 25, Prasad teaches the system as recited in claim 1, wherein the credential comprises a pre- signed uniform resource locator (URL) (Para 31…. Cloud ID). Atty. Dkt. No.: 6924-77500/P60097-US01 Page 67 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.  
a.	Referring to claims 4, 10 and 18:
	Regarding claims 4, 10 and 18, Prasad teaches the system as recited in claim 1, wherein the credential is cached at the client device and used a plurality of times by the client device to upload a plurality of files to the storage service (Para 61-63…. credential for repeated upload/retrieval to the remote storage). 5  
a.	Referring to claims 7, 15 and 23:
	Regarding claims 7, 15 and 23, Prasad teaches the method as recited in claim 5, wherein the one or more files and the one or more new files are content-addressable via respective content hashes in the repository and in a cache at the client device (Para 65 and 66…. content-addressable files).  
a.	Referring to claims 8, 16 and 24:
	Regarding claims 8, 16 and 24, Prasad teaches the method as recited in claim 5, wherein the credential comprises a 30 temporary access token provided by a token service (Para 31…. encrypted password token). Atty. Dkt. No.: 6924-77500/P60097-US01 Page 68 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.  
a.	Referring to claims 11 and 19:

a.	Referring to claims 12 and 20:
	Regarding claims 12 and 20, Prasad teaches the method as recited in claim 5, wherein the repository is associated with a namespace, and wherein the one or more new files are encrypted at the client device using a master key associated with the namespace (Para 30 and 31…. encrypted end user credentials).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497